TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

 

NO. 03-22-00618-CV

 

In re Texas Department of Family and Protective Services

 

ORIGINAL PROCEEDING

 

WRIT OF MANDAMUS

THE STATE OF TEXAS, COUNTY OF TRAVIS
TO: THE HONORABLE MADELEINE CONNOR, 3538” DISTRICT COURT

Having considered the petition for writ of mandamus and record filed with this Court,
this Court concludes that Relator is entitled to the relief sought therein. IT IS THEREFORE
ORDERED that The Honorable Madeleine Connor, District Judge of the 353rd District Court,
vacate the order of mistrial entered June 6, 2022, in Cause No. D—1-FM—20-006808, Jn the
Interest of J. H., a Child, reinstate the jury verdict, and proceed to the entry of a judgment in a

manner not inconsistent with our Memorandum Opinion filed October 28, 2022.

ISSUED under my hand and seal November 22, 2022.

Leb i—

Jeffrey D. Kyle, Clerk